Citation Nr: 0732356	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-10 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
testicular contusion.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from July 2001 to May 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) from January 2004 and October 2004 rating decisions, 
in which the RO, inter alia, denied the veteran service 
connection for residuals of testicular contusion and denied 
the veteran entitlement to a TDIU.  The veteran filed notices 
of disagreement (NOD) in August 2004 and November 2004, and 
the RO issued a statement of the case (SOC) in March 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in April 2005.

In December 2006, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further development.  After completing 
all requested action, the RO/AMCcontinued the denial of the 
veteran's claims (as reflected in the July 2007 supplemental 
SOC (SSOC)) and returned these matters to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence does not establish that the 
veteran has any current residuals of testicular contusion.

3.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD) (rated as 50 percent 
disabling), migraine headaches as a residual of head trauma 
(rated as 30 percent disabling), cruciate ligament injury, 
right knee (rated as 10 percent disabling), tinnitus (rated 
as 10 percent disabling), and scar on left cheek and scar on 
left ear (each rated as 0 percent disabling).  The veteran's 
combined disability rating is 70 percent.

4.  Competent and persuasive evidence does not establish that 
the veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
testicular contusion are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.1, 4.2, 4.10, 4.15, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a June 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection.  In addition, in an April 2004 pre-rating notice 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate 
claims for a TDIU.  Both letters also provided notice as to 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA, and the April 2004 letter requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  Additionally, a January 2007 RO letter 
informed the appellant how disability evaluations and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  

After issuance of each notice, and opportunity for the 
veteran to respond, the  July 2007 SSOC reflects 
readjudication of the claims. Thus, although some notice 
post-dates the rating decision on appeal, the appellant is 
not shown to be prejudiced by the timing of such  notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, and post-service 
outpatient treatment records from the VA Medical Center 
(VAMC) in Bath, New York, and reports of VA examination.  
Also of record and considered in connection with each claim 
on appeal are various written statements presented by the 
appellant and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that service 
connection for residuals of a testicular contusion is not 
warranted.

The veteran's service medical records reveal that in May 
2002, the veteran sought treatment for swollen and bruised 
testicles after being hit in the bilateral testicles by a 
Mark-19.  At that time, he stated that he had a burning 
sensation and a bad cramp in the lower abdomen after the 
injury.  The diagnosis was contusion and rule out secondary 
torsion.  A testicular ultrasound revealed no evidence of 
torsion.  Hence, he was diagnosed with a contusion and a 
small less than six mm epidymal cyst on the right.  The 
veteran returned in May for a follow-up and the diagnosis was 
resolving contusion.

Post-service, on August 2003 VA examination, the veteran 
denied any current urinating symptoms, but stated that he 
occasionally had trouble eliciting an erection.  Examination 
of the genitalia revealed no deformities, scars, erythema, or 
ecchymosis.  The veteran was tender in the right groin area.  
The physician was unable to assess for right hernia secondary 
to pain.  There was no hernia on the left side of the 
testicles.  The pertinent diagnosis was residual groin and 
testicular pain.

A July 2004 VA treatment record shows that the veteran 
reported having occasional urinary frequency with no dysuria, 
hematuria, or upper urinary tract feelings; however, he felt 
that he voided completely.  He also reported having no 
testicular symptoms.  Examination of the groin revealed 
tenderness at the indirect inguinal site.  There were no 
bulges palpated.  The indirect site felt normal and no 
nodularity was noted.  The testicles, vas, and epididymis 
were normal bilaterally and there was no urethral discharge 
or meatal stenosis.  The urologist noted that secondary to 
the initial trauma, there might be neurologic reasons to 
cause the veteran's urinary frequency.  The urologist 
recommended a general surgical evaluation of the groin for 
completeness.

An August 2004 VA treatment record shows that the veteran 
complained of numbness in his abdomen that went down into his 
groin.  It was noted that the veteran was seen by an 
urologist who had ultrasounds done that found no pathology in 
the abdomen or the genitalia to account for the symptoms.  
There was no current diagnosis rendered pertinent to his 
genitalia.

Also in August 2004, a neurology consultation was conducted.  
The veteran reported that he had no feeling in the tip of his 
penis when he was having sexual intercourse.  Neurologic 
examination found no evidence of motor weakness, reflex loss, 
or asymmetry.  Sensation was intact in the trunk and the 
extremities to the primary modalities including perirectally.  
There were no bowel or bladder complaints.

A February 2006 VA psychiatric treatment record indicates 
that the veteran reported that he had experienced a lack of 
sensation in his penis during intercourse.  An August 2006 VA 
neurology consultation was noted to be at baseline.  Further, 
during a September 2006 VA psychiatric examination, the 
veteran reported having erectile dysfunction.

On May 2007 VA examination, it was noted that the examiner 
reviewed the veteran's entire claims file.  The veteran 
reported that he was unable to have sensation of penile 
enlargement.  He could not feel whether he was actually 
having intercourse and said that his sensation to the penis 
was not evident and he had to look to be sure that he was 
doing what he thought he was doing.  His voiding history was 
normal and he had no urinary tract symptoms.  Urinalyses had 
been normal and no specific treatment for any other 
urological abnormality had been required to be performed.  
The veteran had no further definitive management of the 
above-described sensation loss in the penis with intercourse.  
Physical examination of the genitalia revealed a normal penis 
and urethra.  There was no urethral discharge.  The 
testicles, vas, epididymis were normal, bilaterally.  
Testicle size was comparable.  The examiner did not feel a 
hernia on either side, although he was very tender when his 
right inguinal area was palpated.  The prostate was normal to 
palpation and not tender or unusually boggy.  The impression 
was a normal examination clinically to the testicles, penis, 
urethra, epididymis, vas, and prostate.  

The examiner noted that the clinical problem that the veteran 
described was difficult to ascertain because there was no 
physical evidence of abnormality.  The examiner also stated 
that it was a described abnormality that the veteran had, and 
whether the described abnormality was related to his PTSD or 
his severe in-service injury with concomitant follow-up fears 
of loss of ability to perform adequately, was a very 
difficult clinical problem for definitive cause.  The 
examiner expressed that it was at least as likely as not that 
the veteran's relationship with women, penile-wise, had been 
compromised by his acute, sudden, rather severe injury to his 
groin and scrotal area, but also noted that the veteran 
described no abnormalities with erections or sensation prior 
to this involvement.  The examiner noted that the veteran had 
been evaluated in August 2006 by the VA physician, Dr. M., a 
neurologist at the Bath Clinic, and the physician found no 
specific neurological abnormalities on her evaluation.

In an addendum, the May 2007 VA physician further stated that 
on August 2003 VA genitourinary examination, the VA 
physician's clinical history was as he had stated in the May 
2007 VA examination report.  Although, on August 2003 VA 
examination, , the veteran reported that he had occasional 
trouble eliciting an erection, no abnormalities were noted on 
general examination of the genitalia; 
The Board notes that the veteran has reported having 
neurological symptoms in the penis, to include loss of 
sensation during intercourse and erectile dysfunction.  In 
addition, during examinations, he has been tender in the 
groin area on palpation.  However, although the veteran 
reports neurological symptoms and has been tender on 
examination, neurological examinations and genitourinary 
examinations have all been normal and no examiner has 
rendered a diagnosis pertinent to the veteran's groin 
including his testicles.  Further, although the May 2007 VA 
physician opined that the veteran's described loss of 
sensation in the penis was at least as likely as not related 
to his in-service injury to the testicles, the examiner also 
stated that the examination was normal clinically, and this 
physician also did not render any diagnosis.  Rather, the 
examiner reiterated that prior genitourinary examination 
reports also found no abnormalities of the genitalia.  

As such, the Board finds that there is no competent medical 
evidence of record that establishes that the veteran has a 
current diagnosed disability as a residual of a residual of 
testicular contusion.  Regarding the tenderness to the groin 
area found on various examinations, the Board emphasizes 
that, pain, alone, without evidence of underlying pathology, 
does not constitute a disability for VA purposes.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Additionally, 
while medical records also include reiterations of other 
complaints-and a VA examiner went so far as to offer a 
tentative medical opinion as to nexus-none of these records 
identifies a specific diagnosis associated with the in 
service testicular contusion; on the contrary, examinations 
have yielded normal findings.  Thus, there is no medical 
evidence of current disability upon which to predicate a 
grant of service connection. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, the competent medical 
evidence-to include the May 2007 examiner's own findings-
does not establish that the veteran has the disability for 
which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As, in this case, 
the veteran does not meet the first, essential criterion for 
a grant of service connection-evidence of the currently 
claimed disability-the matter of whether there exists a 
medical relationship, or nexus, between the claimed 
disability and service is not reached.  Hence, the May 2007 
VA examiner's comments as to nexus do not provide a basis for 
allowance of the claim.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran and his 
representative; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, this 
matter turns on the matters of medical diagnosis of 
disability (and, if so, whether there exists a medical 
relationship between the diagnosed disability and service)-
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
Laypersons not shown to have the  appropriate medical 
training and expertise simply are  not competent to provide a 
probative (persuasive) opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For that reason, none of the lay assertions in 
this regard has any probative value.  For all the foregoing 
reasons, the claim for service connection for residuals of a 
testicular contusion must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as no competent, persuasive evidence 
supports the claim,  that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

Under applicable criteria, a TDIU may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2006).  

Here, the veteran's PTSD is rated as 50 percent disabling and 
his combined disability rating is 70 percent; hence, the 
percentage requirements of 38 C.F.R. § 4.16(a) are met.  The 
only remaining question is whether his service-connected 
disabilities prevent him from obtaining or retaining 
substantially gainful employment.  

The central inquiry is whether the veteran's service-
connected disability or disabilities, alone, is/are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for a total disability rating.  38 
C.F.R. § 4.19 (2006); see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a TDIU is not 
warranted.On August 2003 VA psychiatric examination, the Axis 
I diagnosis was PTSD, and the Axis II diagnosis was deferred.  
The examiner noted that it appeared that the veteran's 
occupational function was most limited by physical concerns, 
but his social impairment made it unlikely for him to 
maintain any consistent employment where he was required to 
interact with others.

VA treatment records dated from August 2003 to May 2004 
indicate the veteran's current symptoms related to his PTSD, 
but do not reflect any comment or  opinion as to whether the 
veteran's  service-connected disabilities prevent him from 
obtaining or retaining employment.

According to the veteran's March 2004 claim for a TDIU, the 
veteran has been unemployed since his discharge from service.

On June 2004 VA psychiatric examination, the examiner 
initially noted that he had reviewed the veteran's entire 
claims file.  The veteran reported social and occupational 
functioning at at least a moderate disability level, which, 
the examiner noted, was consistent with the examiner's 
observations.  After physical examination, the Axis I 
diagnosis was PTSD and the Axis II diagnosis was antisocial 
personality disorder.  The examiner noted that the veteran's 
symptoms were clearly consistent with the diagnosis of PTSD, 
which began in the veteran's childhood and was exacerbated by 
his military experiences.  In addition, the examiner noted 
that the personality disorder seemed equally clear, although 
it had not been diagnosed in previous evaluations.  The 
examiner further noted that the veteran engaged in antisocial 
behavior well before the military, and now showed little 
remorse for acting out and the lack of conscience associated 
with this diagnosis.  The examiner estimated that 50 percent 
of the veteran's significant current social and occupational 
disability could be attributed to the military-exacerbated 
PTSD.

On May 2004 VA neurological examination, the veteran reported 
that he was unemployed due to his headaches, but that they 
did not affect his daily activities.

Competent and persuasive evidence does not establish that the 
veteran's service-connected disabilities preclude him from 
obtaining or retaining substantially gainful employment.  

Specifically as regards the veteran's psychiatric 
impairment-his most highly rated service-connected 
disability, the Board notes the June 2004 VA psychiatric 
examiner's opinion t the veteran's PTSD only accounts for 50 
percent of the veteran's occupational impairment-clearly 
indicating that service-connected PTSD, alone, does not 
prevent him from obtaining or retaining employment.  Although 
the August 2003 VA examiner opined that the veteran's social 
impairment made it unlikely for the veteran to maintain 
employment, the June 2004 VA examiner found that the 
veteran's antisocial behavior existed prior to the veteran's 
military experience.  Therefore, the Board finds that the 
medical evidence shows that the veteran's social impairment 
is not considered secondary to his service-connected PTSD; 
rather the evidence shows that the social impairment is 
related to his nonservice-connected personality disorder.

The Board finds there is no evidence indicating that the 
veteran's other service-connected disabilities, either 
individually or in concert, prevent him from obtaining or 
retaining employment.  In this regard, although the veteran 
reported during the May 2004 VA examination that his 
headaches caused him to be unemployed, the physician did not 
opine that the veteran's headaches caused him to be 
unemployed or unemployable.  

In short, there is no objective evidence indicating that the 
veteran's service-connected disabilities prevent him from 
obtaining or retaining substantially gainful employment.

Further, as regards the veteran's own statements, to include 
those advanced through his representative, that he is totally 
disabled due to his service-connected disabilities, as 
indicated above,  as a layperson without appropriate training 
and expertise, he is not competent to render a persuasive 
opinion on such a matter.  See Bostain, 11 Vet. App. 127; 
Routen v. Brown, 10 Vet. App. at 186.For these reasons, none 
of the lay own assertions in this regard have no probative 
value. 

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim for a TDIU, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of testicular contusion is 
denied.

A TDIU is denied.



____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


